Opinion filed May 2, 2013




                                      In The


          Eleventh Court of Appeals
                                     __________

                               No. 11-12-00209-CR
                                     _________

                    VICKI LYNN SHROYER, Appellant

                                         V.

                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 132nd District Court
                               Scurry County, Texas
                            Trial Court Cause No. 9071


                      MEMORANDUM OPINION
         Vicki Lynn Shroyer pleaded guilty in January 2007 to the offense of theft.
In accordance with a plea agreement, the trial court assessed her punishment at
confinement in the Institutional Division of the Texas Department of Criminal
Justice for a term of ten years. However, the trial court suspended the imposition
of the sentence and placed Appellant on community supervision for a term of ten
years.
          The State subsequently filed a motion to revoke community supervision,
alleging multiple violations of the terms and conditions of Appellant’s community
supervision. The trial court considered the motion at a hearing conducted on
May 15, 2012. Appellant entered a plea of “true” to all of the alleged violations at
the outset of the hearing. After considering evidence pertaining to punishment, the
trial court revoked Appellant’s community supervision and assessed her
punishment at confinement in the Institutional Division of the Texas Department of
Criminal Justice for a term of ten years. We dismiss the appeal.
          Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief and
advised Appellant of her right to review the record and file a response to counsel’s
brief. A response has not been filed.1 Court-appointed counsel has complied with
the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex.
App.—Eastland 2005, no pet.).
          Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke

          1
           By letter, this court initially granted Appellant thirty days in which to exercise her right to file a response to counsel’s
brief. This court subsequently granted four motions for extension filed by Appellant giving her an additional four months to file
her pro se response. Despite Appellant’s multiple extension requests, she has not filed a response.


                                                                  2
community supervision. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim.
App. 1979).
      We note that counsel has the responsibility to advise Appellant that she may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that she may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


May 2, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          3